TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 2, 2016



                                       NO. 03-15-00814-CV


                            Appellant, A. I. Divestitures, Inc.//
         Cross-Appellants, The Texas Commission on Environmental Quality; and
                        Richard Hyde, in his Official Capacity as
          Executive Director of the Texas Commission on Environmental Quality

                                                  v.

             Appellees, The Texas Commission on Environmental Quality; and
                         Richard Hyde, in his Official Capacity as
          Executive Director of the Texas Commission on Environmental Quality//
                           Cross-Appellee, A. I. Divestitures, Inc.




            APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
            AFFIRMED IN PART; REVERSED IN PART; AND DISMISSED –
                         OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on December 9, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the portions of the trial court’s order

denying the Texas Commission on Environmental Quality’s plea to the jurisdiction, affirms the

portions of the order that grant the plea, and dismisses A. I. Divestitures, Inc.’s suit for lack of

subject matter jurisdiction. A. I. Divestitures, Inc. shall pay all costs relating to this appeal, both

in this Court and the court below.